DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
Withdrawn Rejections
The 35 U.S.C. §103 rejection of claims 1-3 as over Minoura et al. (JP 2011/057518), made of record in the office action mailed 06/23/22, page 2 have been withdrawn due to Applicant’s Affidavit and argument in the response filed on 09/22/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made



Claims 1-3 are rejected under 35 U.S.C. 103 as obvious over Fukui (US 2015/0364761 A1).
Regarding claims 1-3, Fukui teaches a positive electrode active material precursor for a non-aqueous electrolyte secondary battery, the positive electrode active material precursor comprising nickel composite hydroxide particles ([0088] & [0092]) manufactured by a method comprising a crystallization process performed in an atmosphere in which an oxygen concentration is preferably greater than 10 volume% and less than 30 volume% ([0114] & [0158]); the crystallization process including crystallizing the positive electrode active material precursor including a nickel composite hydroxide particle, in a reaction solution including at least a nickel salt, an ammonium ion supplier, and an alkaline material such as sodium hydroxide, in which an ammonium ion concentration is preferably 5.0 g/L to 20 g/L ([0117]-[0119] & [0122]) and a pH value is preferably from 11.0 to 12.0 based on a liquid temperature of 35°C to 60°C ([0126]-[0127], [0148] & [0177]). The product was washed, filtered and dried to obtain composite hydroxide. Switching from an air atmosphere to a nitrogen atmosphere was performed at a point in time from the start of the particle growth process that is 12.5% the total time of the particle growth process (para 0304). As seen in figures 5-6 of Fukui, the nickel composite hydroxide particle has a voids and has a plurality of regions partitioned by a square, although Fukui does not disclose the 2 microns square, however it would be obvious to one of ordinary skill in the art to choose 2 microns square motivated by the desire to have improved properties.			
Fukui further teaches the nickel composite hydroxide particles including a void ([0158]) but is silent as to a ratio of an area of the void to the cross section of the nickel composite hydroxide particle being less than or equal to 5.0%, and the standard of deviation of the ratio of an area of the void in the area of each of the plurality of regions partitioned by the boundary lines, is less than or equal to 1.
However, Fukui teaches a nickel composite hydroxide particle which includes voids and has a plurality of regions by boundary lines as presently claimed, it therefore would be obvious that it would intrinsically have the claimed average value of a ratio in an area of each of the plurality of regions partitioned by the boundary lines and standard deviation of the ratio of the area of the voids in the area of each of the plurality of regions partitioned by the boundary lines.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788